Dismissed and Memorandum Opinion filed November 3, 2005








Dismissed and Memorandum Opinion filed November 3,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01093-CR
____________
 
MARK ANTHONY
PARMER, Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee
 

 
On Appeal from the
268th District Court
Fort Bend County,
Texas
Trial Court Cause No. 35,626
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from the denial of appellant=s motion for appointment of counsel
on appeal.  Appellant=s appeal from his conviction was
docketed in appellate cause number 14-05-950-CR.  On October 20, 2005, this Court dismissed
appellant=s appeal of his conviction for lack
of jurisdiction appellant=s appeal from his conviction. 
Because the appeal of his conviction has been dismissed, the appeal from
the denial of appellant=s motion for appointment of counsel is moot. 
Accordingly, the appeal from the denial of appellant=s motion for appointment of counsel
is ordered dismissed as moot.




 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 3, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.